Citation Nr: 1014317	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of stress 
fractures of the feet.  

REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 2004 to 
September 2005.  



This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for residuals of stress fractures of both feet.  

Pursuant to her request, the Veteran was afforded a 
videoconference hearing before the Board in January 2010.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran indicated that she had received VA medical 
treatment subsequent to that treatment then documented in her 
claims folder.  She further indicated a willingness to obtain 
updated VA treatment records for inclusion in the file and 
waive initial consideration thereof by the RO.  Such records 
were added to the claims folder on the same day of the 
aforementioned hearing, albeit without a written waiver for 
initial RO consideration.  As well, the Veteran was afforded 
a 30-day period in which to submit additional medical 
evidence; however, no such evidence was received within the 
allotted time period.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.


REMAND

By this appeal, the Veteran seeks service connection for 
residuals of inservice stress fractures of bones of each of 
her feet.  At her January 2010 hearing, the Veteran testified 
that her currently diagnosed plantar fasciitis was a residual 
of her inservice foot fractures and that her attending 
physicians had communicated to her that such was the case.  
She further testified that she was to be seen in February 
2010 by her attending VA podiatrist and she indicated a 
willingness to request that her podiatrist commit to writing 
a medical opinion linking her inservice stress fractures of 
the feet to her plantar fasciitis.  That report was then to 
be submitted to VA within the 30-day period following her 
January 2010 hearing; unfortunately, however, no such report 
was ever submitted within the allotted time frame.  The 
record reflects recent diagnoses of plantar fasciitis, as 
well as a variety of other foot disorders, but without 
medical opinion as to whether or not any such entities are 
the result of inservice stress fractures of the feet.  Remand 
to obtain the report of the veteran's February 2010 podiatric 
treatment and additional medical input as to the existence of 
residuals of inservice stress fractures, including plantar 
fasciitis, is found to be warranted.  

Also, much additional evidence, some of it pertinent to the 
issue at hand, has been made a part of the record by the RO 
since its issuance of the most recent supplemental statement 
of the case in October 2007.  Remand to ensure initial 
consideration of such evidence and issuance of a supplemental 
statement of the case, pursuant to 38 C.F.R. § 19.31 (2009), 
is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment 
records, not already on file, including 
those VA outpatient treatment records 
compiled since January 8, 2010, at the VA 
Outpatient Clinic in El Paso, Texas, and 
in particular, the report of a VA 
podiatric consultation on or about 
February 17, 2010, at the El Paso VA 
Clinic, for inclusion in the veteran's VA 
claims folder.  

2.  Obtain any pertinent records of 
medical treatment from William Beaumont 
Army Medical Center compiled since June 
2007 for inclusion in the veteran's VA 
claims folder.  

3.  Thereafter, afford the Veteran a VA 
orthopedic examination in order to assess 
the residuals, if any, of her documented 
inservice stress fractures of each foot.  
Following a review of the claims file, as 
well as the examination and any tests 
that are deemed necessary, the examiner 
should address the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
inservice stress fractures of 
each foot have resulted in the 
onset of chronic disability, 
including but not limited to 
plantar fasciitis of either 
foot?  The examiner should note 
specifically that the currently 
constituted record demonstrates 
the existence of inservice 
stress fractures of the 
metatarsals of each foot.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, as well as that evidence made a part of 
the claims folder since entry of the most recent supplemental 
statement of the case in October 2007.  If the benefit sought 
is not granted, the Veteran and his representative must be 
furnished a supplemental statement of the case as to all of 
the evidence referenced above and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


